RENDERED: APRIL 9, 2021; 10:00 A.M.
                 NOT TO BE PUBLISHED

          Commonwealth of Kentucky
                   Court of Appeals
                    NO. 2019-CA-1894-MR

NATHAN KITTINGER                                  APPELLANT


          APPEAL FROM HOPKINS CIRCUIT COURT
v.        HONORABLE JAMES C. BRANTLEY, JUDGE
                 ACTION NO. 17-CR-00292


COMMONWEALTH OF KENTUCKY                           APPELLEE

                            AND
                    NO. 2019-CA-1895-MR

NATHAN KITTINGER                                  APPELLANT


          APPEAL FROM HOPKINS CIRCUIT COURT
v.        HONORABLE JAMES C. BRANTLEY, JUDGE
                 ACTION NO. 17-CR-00334


COMMONWEALTH OF KENTUCKY                           APPELLEE



                         OPINION
                        AFFIRMING

                       ** ** ** ** **
BEFORE: ACREE, DIXON, AND K. THOMPSON, JUDGES.

ACREE, JUDGE: Nathan Kittinger appeals the Hopkins Circuit Court’s

December 11, 2019 order denying his motion for shock probation finding it lacked

jurisdiction. We affirm.

                                  BACKGROUND

             Kittinger pleaded guilty to a myriad of crimes, resulting in a prison

sentence of seven years. While in prison Kittinger completed a long-term drug

rehabilitation program. He continued to participate in the program for another 90

days as a Peer Mentor.

             Some six months into his sentence, Kittinger timely filed a motion for

shock probation. The Commonwealth opposed the motion. However, Kittinger’s

case sat idle for almost six months. On December 11, 2019, eleven months after

his incarceration, the circuit court eventually entered an order stating:

                     These cases are before the court on the Defendant,
             Nathan Kittinger’s, motions for shock probation. Mr.
             Kittinger’s judgments and sentences on a plea of guilty
             were entered January 11, 2019, a motion for shock
             probation on each case were [sic] filed June 28, 2019.
             These files were not delivered to the circuit judge’s office
             until it was called to the undersigned’s attention that some
             files that had shock probation motions filed and pending
             had not been delivered to this circuit judge’s office. Staff
             immediately began to examine files and on December 3,
             2019 discovered a small number of files that have shock
             probation motions filed with the clerk but not submitted to
             the judge. It appears the shock probation motions in Mr.
             Kittinger’s files were filed within the 180-day time period.

                                          -2-
                However, KRS[1] 439.265(2) provides that the court shall
                consider a shock probation motion within 60 days of filing
                and enter its ruling within 10 days thereafter.

                       It appears that this court no longer has jurisdiction
                to rule on the motions for shock probation. If counsel
                wishes to submit argument for reconsideration this court
                is open thereto.

(Trial Record (T.R.) p. 86-87 and 91-92). This appeal followed.

                                       ANALYSIS

                Although KRS 439.265(2) prohibits appellate review of “[a]ny court

order granting or denying a motion to suspend further execution of sentence[,]” the

statute does not prevent this Court from determining whether the circuit court

properly exercised or declined to exercise jurisdiction to enter an order in the first

place. Commonwealth ex rel. Hancock v. Melton, 510 S.W.2d 250 (Ky. 1974);

Terhune v. Commonwealth, 907 S.W.2d 779 (Ky. App. 1995). This Court has

jurisdiction to consider that jurisdictional question, provided the appellant

preserved his claim of error in the circuit court.

                “It is an unvarying rule that a question not raised or adjudicated in the

court below cannot be considered when raised for the first time in this court.”

Combs v. Knott Cty. Fiscal Court, 283 Ky. 456, 141 S.W.2d 859, 860 (1940); see

Benefit Ass’n of Ry. Employees v. Secrest, 239 Ky. 400, 39 S.W.2d 682, 687



1
    Kentucky Revised Statutes.

                                            -3-
(1931). In this case, the circuit court invited Kittinger to move for reconsideration

of the court’s ruling on jurisdiction and to support the motion with supporting

argument, but he never availed himself of that opportunity.

               In this Court, that missed opportunity requires dismissal. The only

argument Kittinger makes before this Court is not preserved for appellate review.

               We are sympathetic to Kittinger’s plight because the circuit court

failed to render a decision within the statutory deadlines. The circuit court must

allocate its limited judicial resources as it best sees fit. Similarly, any solution to

the problem rests with the circuit court’s administration. It is beyond the authority

of this Court to remedy.

                                   CONCLUSION

               For the foregoing reasons, the judgment of the Hopkins Circuit Court

is affirmed.

               DIXON, JUDGE, CONCURS.

               THOMPSON, K., JUDGE, CONCURS IN RESULT ONLY.



 BRIEFS FOR APPELLANT:                       BRIEF FOR APPELLEE:

 Shannon Dupree                              Daniel Cameron
 Frankfort, Kentucky                         Attorney General of Kentucky

                                             Ken W. Riggs
                                             Assistant Attorney General
                                             Frankfort, Kentucky

                                           -4-